Title: To James Madison from George W. Erving (Abstract), 20 April 1805
From: Erving, George W.
To: Madison, James


20 April 1805, London. “Private No 31.” “I sincerely hope that you may think it proper to have an Example made of Captn McNeil mentioned in the accompanying letter No 52; he is a constant trader here & it has been intimated to me, with what truth I cannot pretend to say, that some scotch house in London is concerned in his ships; (for tho he is master of a ship he is owner of two) this is certain, that I have always found him rather disposed to conduct himself very independantly of our regulations. I beg leave to anticipate the Excuses which this man may make for not depositing his papers; viz that he called at my Office & found no person to receive him; to this I answer—that if so he must have called bifore or after the usual hours of attendance; it may indeed by some accident have happened that he has called during the hours of business, & has seen nobody; this however is scarcely possible, & if true he coud have sought some other opportunity: He will also say that he did not consider himself obliged to call more than once; to this I answer—that he shoud have written then to notify me that he had so called, & I shoud have sent a Clerk for the papers. If similar excuses are admitted we shall have no papers deposited: In the case of Captain McNeil we have Exemplified the use of the regulation upon this subject; he has unlawfully discharged a man whom had his papers been deposited he shoud have carried home. As he was not ignorant of the regulation I did not send to him on the subject, conceiving it better that he shoud be compelled to pay the penalties for ‘neglecting’ to deposit, as such an Example may operate favorably upon others.”
